MEMORANDUM**
Benjamin David Bess appeals the two-year sentence imposed upon revocation of his supervised release. Bess contends that the district court abused its discretion by imposing a sentence that exceeded the range outlined in the policy statements set forth in Chapter 7 of the Sentencing Guidelines. He argues that the district court had made up its mind before the sentencing proceedings and imposed the sentence without considering either the policy statements or the facts of the case that led up to the violation of supervised release. We disagree. The record indicates that the district court considered both the facts of the case and, as required, the non-binding Chapter 7 policy statements before imposing the statutory maximum sentence. United States v. George, 184 F.3d 1119,1122 (9th Cir.1999) (holding that the district court must consider, but is not bound by, the ranges stated in the Chapter 7 policy statements).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.